CLD-136                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3839
                                       ___________

                         IN RE: GEORGE K. TRAMMELL, III,
                                                Petitioner
                       ____________________________________

                      On Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                         (Related to D. Del. No. 1-17-cv-01448)
                      ____________________________________

                        Submitted Pursuant to Fed. R. App. P. 21
                                    March 1, 2018

     Before: CHAGARES, GREENAWAY, JR., and GREENBERG, Circuit Judges

                               (Opinion filed: June 1, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner George K. Trammell seeks a writ of mandamus. Because

Trammell has not demonstrated that he is entitled to such relief, we will deny his petition.

       In October 2017, Trammell attempted to remove a Delaware state court

foreclosure case to the United States District Court for the District of Delaware.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Trammell claimed that he had an interest in real property that was at issue in the case.

However, Trammell was not a party to the case, despite an unsuccessful attempt to

intervene in the matter. The state court does not appear to have received notice of

Trammell’s attempted removal, and the property was sold in November 2017 at a court-

ordered sheriff’s sale. In December 2017, the District Court remanded the case to the

state court because Trammell was not a “defendant” within the definition of 28 U.S.C. §

1441(a) who could remove the case. Trammell filed his mandamus petition in this Court

shortly thereafter. He also sought reconsideration in the District Court, which was

denied, and has separately appealed the District Court’s decisions.

       A writ of mandamus is a “drastic remedy” that may only be granted in

“extraordinary circumstances in response to an act amounting to a judicial usurpation of

power.” In re Diet Drugs Prod. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

Trammell’s petition indicates that he wishes to have District Court Judge Richard G.

Andrews recused from his District Court case and seeks to void the state court’s

judgment that ordered the sheriff’s sale. “Before a writ of mandamus may issue, a party

must establish that (1) no other adequate means [exist] to attain the relief he desires, (2)

the party’s right to issuance of the writ is clear and indisputable, and (3) the writ is

appropriate under the circumstances.” See Hollingsworth v. Perry, 558 U.S. 183, 190

(2010) (per curiam) (internal quotation marks omitted).

       Trammell’s first request appears to be moot, as he no longer has any pending

matters before Judge Andrews. We do not have authority to address Trammell’s second



                                               2
request. See In re Pressman-Gutman Co., Inc., 459 F.3d 383, 399 (3d Cir. 2006) (“Courts

have used mandamus to confine an inferior [federal] court to a lawful exercise of its

prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do

so.”) (internal quotation mark omitted); In re Campbell, 264 F.3d 730, 731 (7th Cir.

2001) “[W]e cannot, as a general rule . . . use our power to . . . interfere with state court

litigation, thus exceeding our jurisdiction”); Demos v. U.S. Dist. Court For E. Dist. of

Wash., 925 F.2d 1160, 1161 (9th Cir. 1991) (stating that federal courts “lack[]

jurisdiction to issue a writ of mandamus to a state court”); Moye v. Clerk, DeKalb Cty.

Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973) (“[A] federal court lacks the general

power to issue writs of mandamus to direct state courts . . . in the performance of their

duties where mandamus is the only relief sought.”); Haggard v. State of Tenn., 421 F.2d

1384, 1386 (6th Cir. 1970) (“[F]ederal courts have no authority to issue writs of

mandamus to direct state courts . . . in the performance of their duties.”); cf. Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding that the Rooker-

Feldman doctrine deprives federal courts of jurisdiction over “cases brought by state-

court losers complaining of injuries caused by state-court judgments rendered

before . . . district court proceedings commenced and inviting . . . review and rejection of

those judgments.”). Thus, there is no basis for granting Trammell’s petition.




                                               3